                     Case 1:20-cv-09968-GHW Document 5 Filed 03/05/21 Page 1 of 1
                                                                             USDC SDNY
                                                                             DOCUMENT
                                             180 SOUTH BROA DWAY • SUITE 200 ELECTRONICALLY FILED
                                               WHITE PLAINS, NEW YORK 10605  DOC #:
                                                      PHONE (914) 358-9755
                                                         FAX (914) 358•9757
                                                                             DATE FILED: 3/5/2021
      �                                                             ROSEROSSILAW@GMAIL,COM

      ROSSI                                                                              MEMORANDUM ENDORSED
      LAW       PLLC                                                            March 5, 2021



        Judge Gregory H. Woods
        US District Court, Southern District
        500 Pearl Street, Room 2260
        New York, NY 10007

        By ECF and email to
        WoodsNYSDChambers@nysd.uscourts.gov

                                                              Re: Leslie Rivera v. City of NY, eta!
                                                                    Case # 1 :20-cv-09968

        Dear Judge Woods:

               This matter has been scheduled for an initial pretrial conference today at 2 pm.
        I hereby request that this matter be adjourned for approximately sixty (60) days, to any date at
        the Court's convenience. Although previously adjourned by the Court, this is the first request for
        adjournment by counsel.

                My office is winding down the practice of Arlen Yalkut, a deceased attorney. As such I
        have been substituted to represent the plaintiff in this matter. Although a very poor excuse, I am
        not familiar with district court procedure and did not realize that I needed to file this request
        earlier. I apologize for any inconvenience which I may have caused, but I have now read the
        Rules of the Part and will be sure to follow all required deadlines.

                Similarly, although the summons and complaint was filed with the Court, it has not yet
        been served upon the defendants. It is for this reason that I now request an adjournment. The
        documents have been sent to my process server, with "rush" instructions, and should be filed
        within the next two (2) weeks.

               I remain available for a phone conference today, if the Court so directs, and I thank you
        forward to your consideration in this matter.
Plaintiff’s March 5, 2021 request to adjourn the initial pretrial conference, Dkt. No. 4, is granted. The initial pretrial conference
scheduled for March 5, 2021 is adjourned to May 14, 2021 at 3 p.m. The joint letter and proposed case management plan required pursuant
to the order entered by the Court on November 30, 2020, Dkt. No. 2, are due no later than May 7, 2021. The parties are directed to the
Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s website, for the dial-in number and other relevant
instructions. The parties are specifically directed to comply with Rule 2(C) of the Court’s Emergency Rules. Plaintiff is again directed to
review and comply with the Court’s Individual Rules of Practice in Civil Cases, in particular Rule 1(E), which requires that, absent an
emergency, any request for an adjournment be made no less than two business days prior to the date sought to be extended.
The Clerk of Court is directed to terminate the motion pending at Dkt. No. 4.
SO ORDERED.
                                                         _____________________________________
Dated: March 5, 2021                                             GREGORY H. WOODS
New York, New York                                              United States District Judge
